JS 44 (Rev. 10/20)                   Case 2:21-cv-00893-JCJ
                                                       CIVILDocument
                                                             COVER1SHEET
                                                                     Filed 02/26/21 Page 1 of 21
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
          LISA SCOTTI                                                                                     GOBRANDS, INC. d/b/a GOPUFF
    (b)   County of Residence of First Listed Plaintiff            Arapahoe                               County of Residence of First Listed Defendant              Philadelphia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
      Kevin Console, Esquire Console Mattiacci Law, LLC
      1525 Locust Street, 9th Floor Philadelphia, PA 19102
      (215) 545-7676;
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                ✖ 3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                     315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
    150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
    151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
    152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
         Student Loans                 340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)           345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
    190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                       362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                           Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖ 442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
    245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                           Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                       446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                           Other                       550 Civil Rights                 Actions                                                                State Statutes
                                       448 Education                   555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
      Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                             (specify)                  Transfer                         Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         42 U.S.C. §2000e, et seq. (“Title VII”); 42 U.S.C. §1981 (“Section 1981”); 43 P.S. §951, et seq. (“PHRA”);
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Plaintiff brings this action against her former employer for retaliating against her due to her complaints of discrimination.
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                              in excess of $75,000                        JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                               DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF
                                                                                              F RECORD
                                                                                                RECOR
                                                                                                    RD
February 26, 2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
                             Case 2:21-cv-00893-JCJ
                                               UNITEDDocument  1 Filed
                                                     STATES DISTRICT    02/26/21 Page 2 of 21
                                                                     COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                           Denver, CO 80202
Address of Plaintiff: ______________________________________________________________________________________________
                                           454 North 12th Street Philadelphia, PA 19123
Address of Defendant: ____________________________________________________________________________________________
                                                        454 North 12th Street Philadelphia, PA 19123
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

        February 26, 2021
DATE: __________________________________                     ________________                         ______________                       317235
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________

✔      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

         Kevin Console, Esquire
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


              February 26, 2021
DATE: __________________________________                     _____________                                ___________                      317235
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
           Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 3 of 21


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                    CASE MANAGEMENT TRACK DESIGNATION FORM
      LISA SCOTTI
                                                                              CIVIL ACTION
                                      PLAINTIFF,
                                              V.
      GOBRANDS, INC. d/b/a GOPUFF                                             NO.
                                    DEFENDANTS.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
(d) Asbestos- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks.                   ( X)


  February 26, 2021                                                  Plaintiff, Lisa Scotti
Date                               Attorney-at-law                       Attorney for
 (215) 545- 7676                  (215) 827- 5101                     kevinconsole@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
              Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 4 of 21




                  IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                    :
LISA SCOTTI                         :
Denver, CO 80202                    :
                                    :
                         Plaintiff, :
                                    :    CIVIL ACTION NO.
               v.                   :    JURY TRIAL DEMANDED
                                    :
GOBRANDS, INC. d/b/a GOPUFF         :
454 North 12 Street
             th                     :
Philadelphia, PA 19123              :
                                    :
                         Defendant. :
________________________________    :

                                            COMPLAINT

   I. INTRODUCTION

         Plaintiff Lisa Scotti (“Plaintiff”) brings this action against her former employer, GoBrands,

Inc. d/b/a goPuff (“Defendant”), for retaliating against Plaintiff, including terminating her

employment, as a result of her complaints of race discrimination, in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”); the Civil Rights

Act of 1866, as amended, 42 U.S.C. §1981 (“Section 1981”); the Pennsylvania Human Relations

Act, as amended, 43 P.S. §951, et seq. (“PHRA”); and the Philadelphia Fair Practices Ordinance,

Bill No. 130687, Philadelphia Code § 9-1100, et seq. (“PFPO”). Plaintiff seeks all damages,

including economic loss, compensatory damages, punitive damages, attorneys’ fees and costs, and

all other relief this Court deems appropriate.

   II.        PARTIES

         1.      Plaintiff, Lisa Scotti, is an individual and citizen of Denver, Colorado.

         2.      Defendant is a Delaware company with a principal place of business located at 454



                                                   1
                Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 5 of 21




North 12th Street, Philadelphia, PA 19123.

           3.      At all relevant times, Plaintiff primarily worked at Defendant’s Philadelphia

offices.

           4.      Defendant is engaged in an industry affecting interstate commerce and regularly

does business in the Commonwealth of Pennsylvania.

           5.      At all relevant times, Defendant acted by and through its authorized agents,

servants, workmen, and/or employees acting within the course and scope of their employment with

Defendant and in furtherance of Defendant’s business.

           6.      At all relevant times, Defendant employed more than fifteen (15) employees.

           7.      At all relevant times, Defendant acted as an “employer” within the meaning of the

statutes forming the basis of this matter.

           8.      At all relevant times, Plaintiff was an “employee” of Defendant within the meaning

of the statutes forming the basis of this matter.

    III.         JURISDICTION AND VENUE

           9.      The causes of action forming the basis of this matter arise under Title VII, Section

1981, the PHRA, and the PFPO.

           10.     The District Court has jurisdiction over Count I (Title VII) pursuant to 42 U.S.C.

§2000e-5, 28 U.S.C. §1331 and 28 U.S.C. §1332.

           11.     The District Court has jurisdiction over Count II (Section 1981) pursuant to 28

U.S.C. §1331 and 28 U.S.C. §1332.

           12.     The District Court has jurisdiction over Count III (PHRA) pursuant to 28 U.S.C.

§1367 and 28 U.S.C. §1332.

           13.     The District Court has jurisdiction over Count IV (PFPO) pursuant to 28 U.S.C.



                                                    2
            Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 6 of 21




§1367 and 28 U.S.C. §1332.

          14.     Venue is proper in the District Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred within this District.

          15.     On or about June 20, 2019, Plaintiff filed a complaint of discrimination with the

Pennsylvania Human Relations Commission (“PHRC”), complaining of acts of discrimination

alleged herein. This complaint was dual-filed with the Equal Employment Opportunity

Commission (“EEOC”). Attached hereto, incorporated herein, and marked as “Exhibit 1” is a true

and correct copy of Plaintiff’s agency complaint.

          16.     On or about November 30, 2020, the EEOC issued to Plaintiff a Notice of Right to

Sue. Attached hereto, incorporated herein, and marked as “Exhibit 2” is a true and correct copy

of that notice.

          17.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

    IV.         FACTUAL ALLEGATIONS

          18.     Plaintiff began working at Defendant on or about November 5, 2018.

          19.     Plaintiff last held the position of Social Media Manager.

          20.     Plaintiff consistently performed her job duties in a highly competent manner.

          21.     Plaintiff last reported to Taylor Goldman (“Goldman”), Head of Brand.

          22.     Goldman reported to Yakir Gola, Co-Founder, and Rafael Ilishayev, Co-Founder.

          23.     Goldman routinely made comments that were discriminatory based on race.

          24.     Goldman screamed the word “chink,” which Plaintiff understood to be derogatory

toward Asians and people of Asian descent.

          25.     Goldman commented that an employee’s choice of words sounded like “an Asian



                                                   3
           Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 7 of 21




person,” which Plaintiff understood, based on Goldman’s tone, to be derogatory towards Asians.

        26.     On or about March 14, 2019, Plaintiff attended a meeting with Joanne Ryder

(“Ryder”), Vice President, Human Resources, and Jordan Wittlich (“Wittlich”), Manager.

        27.     During the March 14, 2019 meeting, Plaintiff complained of race discrimination.

        28.     Plaintiff’s complaints included complaining that Goldman made race-based

comments.

        29.     Wittlich also complained of race discrimination during that March 14, 2019

meeting.

        30.     Defendant failed to investigate Plaintiff’s complaints of race discrimination.

        31.     On or about March 25, 2019, Plaintiff was told that Ryder met with Goldman.

        32.     On or about March 26, 2019, in a meeting with Ryder and Goldman, Plaintiff was

terminated, effective immediately.

        33.     Defendant’s stated reasons for terminating Plaintiff were that Plaintiff was not

happy at Defendant and that she was not a cultural fit for Defendant.

        34.     Defendant’s stated reasons for terminating Plaintiff are pretextual and/or a

reference to Plaintiff’s protected activity.

        35.     Defendant terminated Plaintiff’s employment because of her complaints of race

discrimination.

        36.     On or about March 26, 2019, in a meeting with Ryder and Goldman, Wittlich’s

employment was also terminated.

        37.     Defendant did not provide Plaintiff with any opportunity to remain employed with

Defendant.

        38.     Defendant’s comments and conduct evidence a bias against employees who engage



                                                  4
           Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 8 of 21




in protected activity.

        39.     Defendant’s retaliatory conduct would dissuade a reasonable employee from

engaging in protected activity.

        40.     As a direct and proximate result of Defendant’s retaliatory conduct, Plaintiff has

incurred, and may in the future incur, a loss of earnings and/or earning capacity, pain and suffering,

embarrassment, humiliation, loss of self-esteem, mental anguish, and loss of life’s pleasures, the

full extent of which is not known at this time.

        41.     Defendant acted willfully and intentionally, and with malice and/or reckless

indifference to Plaintiff’s protected rights, thus warranting the imposition of punitive damages.

                                      COUNT I – TITLE VII

        42.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set forth

in their entirety.

        43.     By committing the foregoing acts of retaliation against Plaintiff, Defendant has

violated Title VII.

        44.     Plaintiff’s complaints of race discrimination were a motivating and/or

determinative factor in connection with Defendant’s decision to terminate her employment.

        45.     Defendant acted willfully and/or intentionally with malice and/or reckless

indifference to Plaintiff’s federally protected rights, warranting the imposition of punitive

damages.

        46.     As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff has

suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        47.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s retaliatory acts unless and until this Court grants the



                                                   5
           Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 9 of 21




relief requested herein.

        48.     No previous application has been made for the relief requested herein.

                                   COUNT II – SECTION 1981

        49.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set forth

in their entirety.

        50.     By committing the foregoing acts of retaliation, Defendant has violated Section

1981.

        51.     Plaintiff’s complaints of race discrimination were a motivating and/or

determinative factor in connection with Defendant’s decision to terminate her employment.

        52.     Defendant acted willfully and/or intentionally with malice and/or reckless

indifference to Plaintiff’s federally protected rights, warranting the imposition of punitive

damages.

        53.     As a direct and proximate result of Defendant’s violation of Section 1981, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        54.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s retaliatory acts unless and until this Court grants the

relief requested herein.

        55.     No previous application has been made for the relief requested herein.

                                       COUNT III – PHRA

        56.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set forth

in their entirety.

        57.     By committing the foregoing acts of retaliation, Defendant has violated the PHRA.

        58.     Plaintiff’s complaints of discrimination were a motivating and/or determinative



                                                   6
          Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 10 of 21




factor in connection with Defendant’s decision to terminate her employment.

        59.     As a direct and proximate result of Defendant’s violation of the PHRA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

        60.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s retaliatory acts unless and until this Court grants the

relief requested herein.

        61.     No previous application has been made for the relief requested herein.

                                        COUNT IV – PFPO

        62.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set forth

in their entirety.

        63.     By committing the foregoing acts of retaliation, Defendant violated the PFPO.

        64.     Plaintiff’s complaints of discrimination were a substantial, motivating, and/or

determinative factor in Defendant’s decision to terminate her employment.

        65.     As a direct and proximate result of Defendant’s violation of the PFPO, Plaintiff has

suffered the damages and losses set forth herein and has incurred attorney’s fees and costs.

        66.     Defendant acted willfully and/or intentionally with malice and/or reckless

indifference to Plaintiff’s federally protected rights, and Defendant’s conduct was especially

egregious, warranting the imposition of punitive damages.

        67.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s retaliatory acts unless and until this Court grants the

relief requested herein.

        68.     No previous application has been made for the relief requested herein.




                                                   7
          Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 11 of 21




                                             RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendant’s unlawful conduct, and specifically prays that this Court grant the following relief to

Plaintiff by:

    (a) declaring the acts and practices complained of herein to be in violation of Title VII;

    (b) declaring the acts and practices complained of herein to be in violation of Section 1981;

    (c) declaring the acts and practices complained of herein to be in violation of the PHRA;

    (d) declaring the acts and practices complained of herein to be in violation of the PFPO;

    (e) enjoining and permanently restraining the violations alleged herein;

    (f) entering judgment against Defendant and in favor of Plaintiff in an amount to be

        determined;

    (g) awarding damages to make Plaintiff whole for all lost earnings, earning capacity and

        benefits, past and future, which Plaintiff has suffered or may suffer as a result of

        Defendant’s unlawful conduct;

    (h) awarding compensatory damages to Plaintiff for past and future pain and suffering,

        emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff

        has suffered or may suffer as a result of Defendant’s unlawful conduct;

    (i) awarding punitive damages to Plaintiff under Title VII;

    (j) awarding punitive damages to Plaintiff under Section 1981;

    (k) awarding punitive damages to Plaintiff under PFPO;

    (l) awarding Plaintiff such other damages as are appropriate under Title VII, Section 1981, the

        PHRA, and the PFPO;

    (m) awarding Plaintiff the costs of suit, expert fees and other disbursements, and reasonable



                                                 8
     Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 12 of 21




   attorneys’ fees; and

(n) granting such other and further relief as this Court may deem just, proper, or equitable

   including other equitable and injunctive relief providing restitution for past violations and

   preventing future violations.



                                                 CONSOLE MATTIACCI LAW LLC



Dated: February 26, 2021                                 s/ Kevin Console
                                                         Kevin Console, Esquire
                                                         1525 Locust St., Ninth Floor
                                                         Philadelphia, PA 19102
                                                         (215) 545-7676


                                                         Attorney for Plaintiff,
                                                         Lisa Scotti




                                             9
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 13 of 21




  EXHIBIT 1
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 14 of 21




           REDACTED
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 15 of 21
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 16 of 21
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 17 of 21
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 18 of 21




                             REDACTED
Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 19 of 21




  EXHIBIT 2
                       Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 20 of 21
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Lisa Scotti                                                                   From:    Philadelphia District Office
        REDACTED                                                                               801 Market Street
                                                                                               Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60815                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            11/30/2020
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Mailed)
                                                                         District Director

 cc:           GOBRANDS, INC. AND GOPUFF

               Emily R. Derstine Friesen, Esq.                                        Jacqueline R. Barrett, Esq.
               Console Mattiacci Law                                                  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
               1525 Locust Street, 9th Floor                                          1735 Market Street, Suite 300
               Philadelphia, PA 19102                                                 Philadelphia, PA 19103
               derstinefriesen@consolelaw.com                                         jacqueline.barrett@ogletree.com
               buccieri@consolelaw.com
                      Case 2:21-cv-00893-JCJ Document 1 Filed 02/26/21 Page 21 of 21
Enclosure with EEOC
Form 161-B (11/16)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) n amed in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usu ally, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a s hort
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
